Case 8:20-cv-03290-PJM Document 50-11 Filed 12/01/20 Page 1 of 6



                                           FILED UNDER SEAL




                 Exhibit 17
                 Case 8:20-cv-03290-PJM Document 50-11 Filed 12/01/20 Page 2 of 6
03/30/20^       oi-ic
                                                                                                                                              01/03




 REDSKINS
 TH6 WASHINGTON REDSKINS
 21300 REDSKIN PARK DRIVE ASHBURN. VA 20147


 TO:             Mr. Robert Rothman - Home Fax                              DATE:           3/30/2005
 COMPANY:                                                                   FROM:          Jfty Sloan

                                                                                            Email M
FAX.                                                                        PHONE:
                                                                             Fax

 PHONE:                                                                      PAGES:                            Including cover
                                                                                                3

       Bob ~ You may have already done this, but Tom Gibbs asked that I transmit these two signature
       pages (Transactional letter and Financing letter, respectively) for your signature. If they can be
       returned to me by fax I would appreciate it.
       Thanks & Best regards.
       Jay




   note: Tftle document le intended only tor the use of the party to w/hom it is addrossfid and may contain Information tfiat is privHegad.
   confldenfot and protected from disclosure under applicable law. If you era not the addressee or person authorized to deliver '.he
   document to the addressee, you ate heteDy notified that any review, disclosure, dissemination, copying or other acton based on the
   contents of this communication Is not authorbrad. If you nova received this document in error please immediately notify us by telephone.
   Thank you.
                  Case 8:20-cv-03290-PJM Document 50-11 Filed 12/01/20 Page 3 of 6
03/30/2035    21:16                                     TAW

                                                                                                     03/03


    Requesting Parties
    Page 13


    The undersigned hereby agree to the foregoing terms and conditions and specifically agree that
    the method of disposing of the NFL Restricted Property contemplated in this Letter Agreement
    in the event of Foreclosure would not make a sale or other disposition of the NFL Restricted
    Property commercially unreasonable.


    Bank:

    JPMORGAN CHASE BANK, N.A.




    By:
             Name:
             Title:


    Borrower:




    Robert Rothman


    Quk:

    PRO-FOOTBALL, INC.



    By:
          Name: Daniel M. Snyder
          Title: President




    DC: 17428?$
              Case 8:20-cv-03290-PJM Document 50-11 Filed 12/01/20 Page 4 of 6
33/30/20^    91-IP,
                                                                                            02/03


   Requesting Parties
   Page 8
                  The undersigned hereby acknowledge and agree to the foregoing terms and
   conditions set forth above.


   WAS'

   By:

          Title; President




          MJ
   WFI g1\up, in<4           1

   By:

          Title-


   PRO)kpOTBAL|tNC.              ^


    By:

          Title: President




    Dwight Schar




    Robert Rothtnan
              Case 8:20-cv-03290-PJM Document 50-11 Filed 12/01/20 Page 5 of 6



                       Black Diamond Group, Inc.
                       One Tampa City Center, Suite 2880
                       Tampa, Florida 33602
                       Tel: 813-277-0563 Fax: 813-277-0546




                                      Facsimile Transmission

DATE:

TOTAL NUMBER OF PAGES
(INCLUDING COVER SHEET):              5
TO:                                ,-T^y Sce/frJ
COMPANY:

TELEPHONE NUMBER:

FAX NUMBER:



from:                             Robert Rothman
COMPANY:                          Black Diamond Group, Inc.
TELEPHONE NUMBER:
FAX NUMBER:                       Office:                     Home
             Case 8:20-cv-03290-PJM Document 50-11 Filed 12/01/20 Page 6 of 6
03/30/200J* 19:50 FAX                         T? Rot.hmMn                I2i rim



                                  *********************
                                  ***   TX REPORT   ***
                                  *********************



              TRANSMISSION OK

              RECIPIENT ADDRESS                         17037267251
              ST. TIME                                  03/30 19:49
              TIME USE                                  00:02
              PCS.                                      3
              RESULT                                    OK
